Title: To James Madison from Tench Coxe (Abstract), 7 June 1805
From: Coxe, Tench
To: Madison, James


7 June 1805, Philadelphia. “Shortly before Mr. Adams[’]s mission of Messrs. Gerry, Pinckney & Marshall to France my solicitudes to avoid a quarrel with that country brought into my mind many considerations, which I was anxious to communicate to the government. I wrote an ingenerous but respectful letter to Mr. Adams, of which I have some where the rough draught, and inclosed in it the paper of which I have now the honor to send you a copy. The subject of an arrangement with great Britain is now supposed to be under consideration, and war between that country & France continues, wherefore it is possible that this paper may be of some little use.
“The third article about impressments of our citizens continues to be deeply interesting. I am satisfied that G. Britain does not mean to recede from it, and that she will contend that impressment of her own citizens is a constitutional right of her Government—that our protections ought not to be of any avail because we give them to men who are unalterably native British Subjects, & that tho England naturalizes & denizenizes foreigners, she has never asserted the principle of protecting them against the state of their native allegiance.
“It is of great consequence to England in respect to our country that she should not at this time from passion’s interest or necessity force unreasonable doctrines upon our country before the Eyes of our citizens.”
